Exhibit 10.44
SEVENTH AMENDMENT TO CREDIT AGREEMENT
THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT dated as of April 19, 2011 (the
“Amendment”) is entered into among Ebix, Inc., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders party hereto and Bank of America, N.A.,
as Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).
RECITALS
WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Credit Agreement dated as of February 12, 2010 (as
amended or modified from time to time, the “Credit Agreement”);
WHEREAS, the parties hereto agree to amend the Credit Agreement as set forth
below;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1. Amendments to Credit Agreement.
(a) The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:
“Initial Term Loan” has the meaning specified in Section 2.01(b).
“Second Term Loan” has the meaning specified in Section 2.01(b).
“Seventh Amendment Effective Date” means April 19, 2011.
(b) The definition of “Aggregate Revolving Commitments” in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate amount of the Aggregate Revolving Commitments in effect
on the Seventh Amendment Effective Date is THIRTY FIVE MILLION DOLLARS
($35,000,000).
(c) The pricing grid in the definition of “Applicable Rate” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:

                                  Consolidated   Commitment     Eurodollar    
Base Rate   Pricing Tier   Leverage Ratio   Fee     Rate Loans     Loans  
1
  <1.0:1.0     0.25 %     1.50 %     0.50 %
2
  > 1.0:1.0 but <1.5:1.0     0.375 %     1.75 %     0.75 %
3
  > 1.5:1.0 but < 2.0:1.0     0.45 %     2.00 %     1.00 %
4
  > 2.0:1.0     0.55 %     2.50 %     1.50 %

 





--------------------------------------------------------------------------------



 



(d) The definition of “Maturity Date” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:
“Maturity Date” means April 19, 2014.
(e) The definition of “Term Loan” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:
“Term Loan” means the collective reference to the Initial Term Loan and the
Second Term Loan.
(f) The definition of “Term Loan Commitment” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:
“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Second Term Loan to the Borrower pursuant to Section 2.01(b), in
the principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate amount of the Term Loan Commitments of all of the Lenders as in effect
on the Seventh Amendment Effective Date is SIXTEEN MILLION TWO HUNDRED FIFTY
THOUSAND DOLLARS ($16,250,000).
(g) Clause (viii) in the definition of “Permitted Acquisition” in Section 1.01
of the Credit Agreement is hereby amended to read as follows:
(viii) the aggregate consideration (including cash and non-cash consideration,
any assumption of Indebtedness, deferred purchase price and any Earn-Out
Obligations) paid by the Loan Parties for all such Acquisitions shall not exceed
$30,000,000 from the Seventh Amendment Effective Date through the Maturity Date.
(h) Section 2.01(b) of the Credit Agreement is hereby amended to read as
follows:
(b) On the Closing Date, the Lenders made available to the Borrower a term loan
in Dollars in an aggregate principal amount equal to Ten Million Dollars
($10,000,000). As of the Seventh Amendment Effective Date, the outstanding
principal amount of such Loan equals Three Million Seven Hundred Fifty Thousand
Dollars ($3,750,000) (the “Initial Term Loan”). Subject to the terms and
conditions set forth herein, each Lender severally agrees to make its portion of
a term loan (the “Second Term Loan”) to the Borrower in Dollars on the Seventh
Amendment Effective Date in an amount not to exceed such Lender’s Term Loan
Commitment. After giving effect to the Second Amendment Term Loan on the Seventh
Amendment Effective Date, the aggregate principal amount of the Term Loan
outstanding will be $20,000,000. Amounts repaid or prepaid on the Term Loan may
not be reborrowed. The Term Loan may consist of Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.
(i) Section 2.02(f) of the Credit Agreement is hereby deleted from the Credit
Agreement in its entirety.

 





--------------------------------------------------------------------------------



 



(j) Section 2.05(b) of the Credit Agreement is hereby amended to read as
follows:
(b) Term Loan. The Borrower shall repay the outstanding principal amount of the
Term Loan in installments on the dates and in the amounts set forth in the table
below (as such installments may hereafter be adjusted as a result of prepayments
made pursuant to Section 2.03), unless accelerated sooner pursuant to
Section 9.02:

              Principal Amortization   Payment Dates   Payment    
June 30, 2011
  $ 1,666,666.60  
September 30, 2011
  $ 1,666,666.60  
December 31, 2011
  $ 1,666,666.60  
March 31, 2012
  $ 1,666,666.60  
June 30, 2012
  $ 1,666,666.60  
September 30, 2012
  $ 1,666,666.60  
December 31, 2012
  $ 1,666,666.60  
March 31, 2013
  $ 1,666,666.60  
June 30, 2013
  $ 1,666,666.60  
September 30, 2013
  $ 1,666,666.60  
December 31, 2013
  $ 1,666,666.60  
Maturity Date
  Outstanding Principal Balance of Term Loan

(k) Section 8.11(c) of the Credit Agreement is hereby amended to read as
follows:
(c) Consolidated EBITDA. Commencing with the fiscal quarter ending March 31,
2011, permit Consolidated EBITDA as of the end of any period of four consecutive
fiscal quarters of the Borrower to be less than $46,700,000.
(l) Schedule 2.01 of the Credit Agreement is hereby amended to read as provided
on Schedule 2.01 attached hereto.
2. Conditions Precedent. This Amendment shall be effective upon the satisfaction
of the following conditions precedent:
(a) Receipt by the Administrative Agent of counterparts of this Amendment duly
executed by the Borrower, the Guarantors, the Lenders and Bank of America, N.A.,
as Administrative Agent;
(b) Receipt by the Administrative Agent of the following:
(i) certificate from a secretary or assistant secretary of each Loan Party that
the Organization Documents of each Loan Party delivered on the Closing Date have
not been changed or otherwise amended since the Closing Date;

 





--------------------------------------------------------------------------------



 



(ii) such certificates of resolutions or other action of each Loan Party as the
Administrative Agent may require evidencing the authority of each Loan Party to
enter into this Amendment; and
(iii) such documents and certifications as the Administrative Agent may require
to evidence that the Borrower is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its state of
organization or formation; and
(c) Receipt by the Administrative Agent of favorable opinions of legal counsel
to the Loan Parties, addressed to the Administrative Agent and each Lender,
dated as of the date hereof in form and substance satisfactory to the
Administrative Agent.
3. Miscellaneous.
(a) The Credit Agreement and the obligations of the Loan Parties thereunder and
under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms, as amended hereby.
(b) Each Guarantor (a) acknowledges and consents to all of the terms and
conditions of this Amendment, (b) affirms all of its obligations under the Loan
Documents and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.
(c) The Borrowers and the Guarantors hereby represent and warrant as follows:
(i) Each Loan Party has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.
(ii) This Amendment has been duly executed and delivered by the Loan Parties and
constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (A) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(B) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(iii) No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by any Loan
Party of this Amendment.
(d) The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date and (ii) no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 





--------------------------------------------------------------------------------



 



(e) This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by telecopy shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.
(f) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
[SIGNATURE PAGES FOLLOW]

 





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

          BORROWER:  EBIX, INC.,
a Delaware corporation
      By:   /s/ Robin Raina         Name:   Robin Raina        Title:  
President      GUARANTORS:  EBIX INTERNATIONAL LLC,
a Delaware limited liability company
      By:   /s/ Robin Raina         Name:   Robin Raina        Title:  
President        EBIX INSURANCE AGENCY, INC.,
an Illinois corporation
      By:   /s/ Robin Raina         Name:   Robin Raina        Title:  
President        EBIXLIFE INC.,
a Utah corporation
      By:   /s/ Robin Raina         Name:   Robin Raina        Title:  
President        EBIX.COM, INTERNATIONAL, INC.,
a Delaware corporation
      By:   /s/ Robin Raina         Name:   Robin Raina        Title:  
President        EBIX BPO DIVISION — SAN DIEGO,
a California corporation
      By:   /s/ Robin Raina         Name:   Robin Raina        Title:  
President     

 





--------------------------------------------------------------------------------



 



            JENQUEST, INC.,
a California corporation
      By:   /s/ Robin Raina         Name:   Robin Raina        Title:  
President        ACCLAMATION SYSTEMS, INC.,
a Pennsylvania corporation
      By:   /s/ Robin Raina         Name:   Robin Raina        Title:  
President        E-Z DATA ACQUISITION SUB, LLC,
a California limited liability company
      By:   /s/ Robin Raina         Name:   Robin Raina        Title:  
President        PEAK PERFORMANCE SOLUTIONS, INC.,
a Delaware corporation
      By:   /s/ Robin Raina         Name:   Robin Raina        Title:  
President        FACTS SERVICES, INC.,
a Florida corporation
      By:   /s/ Robin Raina         Name:   Robin Raina        Title:  
President        FINETRE CORPORATION,
an Indiana corporation
      By:   /s/ Robin Raina         Name:   Robin Raina        Title:  
President   

 





--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT:  BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Thomas M. Paulk         Name:   Thomas M. Paulk        Title:  
Senior Vice President      LENDERS:  BANK OF AMERICA, N.A.,
as a Lender
      By:   /s/ Thomas M. Paulk         Name:   Thomas M. Paulk        Title:  
Senior Vice President   

 





--------------------------------------------------------------------------------



 



         

Schedule 2.01
Commitments and Applicable Percentages

                                              Applicable                        
    Percentage of             Applicable       Revolving     Revolving     Term
Loan     Percentage of Term   Lender   Commitment     Commitment     Commitment
    Loan Commitment  
Bank of America, N.A.
  $ 35,000,000       100.000000000 %   $ 16,250,000       100.000000000 %
Total
  $ 35,000,000       100.000000000 %   $ 16,250,000       100.000000000 %

 

